Citation Nr: 0123459	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from March 21, 1996 to 
June 9, 1996, and in excess of 50 percent on and after August 
1, 1996.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

The current appeal arose from a December 1996 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The RO denied entitlement to a rating in excess of 30 percent 
for PTSD, and granted a temporary total convalescence 
evaluation for PTSD effective from June 10, 1996 to July 31, 
1996. 

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the for further development and 
adjudicative action.

In November 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from August 1, 
1996.  However, since this was not the maximum assignable, 
the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

The case has been returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of entitlement of the VCAA, or filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the duty to assist law 
applies.

The Board notes that in correspondence received in October 
1999, the veteran indicated that he wanted a personal 
hearing.  In November 2000, the RO requested clarification 
regarding the type of hearing the veteran desired.  This 
correspondence also informed the veteran that if he did not 
respond in 15 days from the date of the letter, it would be 
assumed that he no longer desired a hearing.  The veteran did 
not respond.  The Board notes that the correspondence was 
mailed to an incorrect address.  

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the RO must again advise the veteran of the need 
to clarify his request for a hearing, only at his correct 
address of record.

Under the circumstances, this case is remanded to the RO for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he clarify the nature of the 
hearing he desires in connection with his 
appeal.  

3.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing in accordance with his expressed 
preference.

4.  The RP should also consider whether 
any additional notification or 
development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see also 66 Fed. Reg. 45,6200, 
45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

After undertaking any necessary additional adjudicative or 
other actions, the RO should return the case to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


